DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zemany 20090303100 in view of Rashid et al 20140035737 (hereinafter Rashid).

claim 1, Zemany discloses an apparatus (see fig. 2) comprising: at least one computer processor (63, see fig. 2, [0047]-[0048]); at least one radar sensor (1, see fig. 2, [0047]) comprising:
at least one radar-emitting element configured to provide radar fields (see fig. 2, [0047], [0051]); and at least one radar-receiving element configured to receive radar reflection signals caused by reflections of the radar fields off objects within the radar fields (see fig. 2, [0047], [0052]); a plurality of sensors, each of the sensors comprising a distinct type of sensor configured to sense a distinct type of environmental variance of the apparatus (sensors 60, see fig. 2, [0013], [0047]); and
at least one computer-readable storage medium having instructions stored thereon that, responsive to execution by the computer processor (see fig. 2, [0047], [0050]-[0051]), cause the apparatus to:
detect, via a sensor of the plurality of sensors, sensor data (processor 63 receives a signal from sensor 60, see [0049]-[0050]); determine, based on the sensor data, the distinct type of environmental variance detected (sensors 60, detecting a moving object, see [0013], [0017], [0027], [0033], [0047], [0049]);
responsive to the determination of the distinct type of environmental variance detected, provide, via the radar-emitting element, a radar field (processor turns on the CW radar system 1 in response to receiving object detection signal from sensors 60, see [0013], [0033], [0047], [0049]);
receive, via the radar-receiving element, a reflection signal caused by a reflection of the radar field off an object within the radar field (see fig. 2, [0047], [0052]);
determine, based on the received reflection signal, a radar feature of the

augment the sensor data with the radar feature to enhance the sensor data (see [0034]-[0035], [0050]); and provide the enhanced sensor data to a sensor-based application effective to improve performance of the sensor-based application (see [0031]-[0032], [0034]-[0035], [0047]-[0050]).
	Zemany does not specifically disclose that the provided radar field is configured based on the distinct type of sensor that detected the distinct type of environmental variance and the distinct type of environmental variance detected.
	In the same field of endeavor, Rashid discloses an apparatus (10, see fig. 3) comprising: a processor (50, see fig. 3, [0040]); at least one radar sensor comprising at least one radar-emitting element (49, see fig. 3, [0037]); a plurality of sensors (47, 61, see fig. 3, [0037], [0048]); and at least one computer-readable storage medium (see fig. 3, [0040]-[0042], [0046]) comprising instructions that, responsive to execution the computer processor, cause the apparatus to: responsive to the determination of the distinct type of environmental variance detected, provide, via the radar-emitting element, a radar field ([0048]-[0049]), the radar field configured based on the distinct type of sensor that detected the distinct type of environmental variance and the distinct type of environmental variance detected (control unit 50 activates the radar when the accelerator detects a forward motion greater than a speed threshold (~type of environmental variance detected)).

Regarding claim 2 as applied to claim 1, Zemany further discloses wherein: the instructions further cause the apparatus to determine, based on the received reflected signal, an indication of a number of targets, total reflected energy, moving energy, one-dimensional velocity, one-dimensional velocity dispersion, three-dimensional spatial coordinates, or one-dimensional spatial dispersion based on the reflection signal (see [0032]-[0034], [0050]); and the augmenting of the sensor data is based on the indication (see [0032]-[0034], [0050]).
Regarding claim 4 as applied to claim 1, Zemany further discloses wherein the sensor-based application comprises proximity detection, user detection, user tracking, activity detection, facial recognition, breathing detection, or motion signature identification (see [0013], [0030]-[0031], [0050]).
Regarding claim 5 as applied to claim 1, Zemany further discloses wherein the sensors comprise two or more of an accelerometer, gyroscope, hall effect sensor, magnetometer, temperature sensor, microphone, capacitive sensor, proximity sensor, ambient light sensor, red-green-blue (RGB) image sensor, infrared sensor, or depth sensor (see fig. 2, [0047]).
claim 6 as applied to claim 1, Zemany further discloses wherein augmenting the sensor data with the radar feature is effective to enhance the sensor data by:
increasing a positional accuracy of the sensor data;
mitigating a false-positive detection attributed to the sensor data; or
improving a classification precision of the sensor data (see [0013], [0032]-[0035], [0050]).
Regarding claim 7 as applied to claim 1, Zemany further discloses wherein the apparatus is in a low-power state until the detection of sensor data (see [0013], [0033]-[0035], [0038]).
Regarding claim 8 as applied to claim 7, Zemany further discloses wherein the apparatus is embodied as a smartphone, smart-glasses, smart-watch, tablet computer, laptop computer, set-top box, smart-appliance, home automation controller, or television (see fig. 2, [0013], [0031], [0047]).
	Regarding claim 10, Zemany discloses a method comprising: monitoring a plurality of sensors for environmental variances, each of the sensors comprising a distinct type of sensor configured to sense a distinct type of environmental variance (processor 63 receives a signal from sensor 60, see [0047], [0049]-[0050]); 
detecting, via the sensor, sensor data (sensors 60, detecting a moving object, see [0013], [0017], [0027], [0033], [0047], [0049]);
determining, based on the sensor data, the distinct type of environmental variance detected (sensors 60, detecting a moving object, see [0013], [0017], [0027], [0033], [0047], [0049]);

receiving, via at least one radar-receiving element of the device, a reflection signal caused by a reflection of the radar field off a target within the radar field (see fig. 2, [0047], [0052]);
determining, from the reflection signal, a radar feature that indicates a physical characteristic of the target (see [0004], [0035], [0049]);
augmenting the sensor data with the radar feature (see [0034]-[0035], [0050]); and
providing the augmented sensor data to a sensor-based application (see [0034]-[0035], [0050]).
	Zemany does not disclose the radar field configured based on the distinct type of sensor that detected the distinct type environmental variance and the distinct type of environmental variance detected.
	In the same field of endeavor, Rashid discloses an apparatus (10, see fig. 3) comprising: a processor (50, see fig. 3, [0040]); at least one radar sensor comprising at least one radar-emitting element (49, see fig. 3, [0037]); a plurality of sensors (47, 61, see fig. 3, [0037], [0048]); and at least one computer-readable storage medium (see fig. 3, [0040]-[0042], [0046]) comprising instructions that, responsive to execution the computer processor, cause the apparatus to: responsive to the determination of the distinct type of environmental variance detected, provide, via the radar-emitting element, a radar field ([0048]-[0049]), the radar field configured based on the distinct 
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rashid with Zemany by activating the radar when the motion detected by the accelerometer is above specific speed threshold, as disclosed by Rashid, for the benefit of reducing power consumption of the apparatus when using the radar.	
Regarding claim 11 as applied to claim 10, Zemany further discloses wherein the distinct type of environmental variance comprises at least one of a voice of a user of the device, ambient noise, motion of the device, proximity of the user, a temperature change, or a change in ambient light (see [0049], [0050]).
Regarding claim 12 as applied to claim 1, Zemany further discloses wherein the radar feature comprises a surface feature, a motion feature, a position feature, a reflection feature, a shape feature, or a detection feature (see [0032]-[0035], [0049], [0050]).
Regarding claim 13 as applied to claim 10, Zemany further discloses wherein the sensor comprises an accelerometer, gyroscope, hall effect sensor, magnetometer, temperature sensor, microphone, capacitive sensor, proximity sensor, ambient light sensor, red-green-blue (RGB) image sensor, infrared sensor, or depth sensor (see fig. 2, [0047]).
claim 14 as applied to claim 13, Zemany further discloses wherein the radar feature indicates a number of targets in the radar field, total reflected energy, moving energy, one-dimensional velocity, one-dimensional velocity dispersion, three-dimensional spatial coordinates, or one-dimensional spatial dispersion (see [0032]-[0034], [0050]).
	Regarding claim 15, Zemany discloses at least one computer-readable storage media device comprising instructions that, when executed by a processing system (63, see fig. 2, [0047]-[0048]), cause the processing system to:
monitor a plurality of sensors for environmental variances, each of the sensors comprising a distinct type of sensor configured to sense a distinct type of environmental variance (processor 63 receives a signal from sensors 60, see [0047], [0049]-[0050]);
detect, via the sensor, sensor data (sensors 60, detecting a moving object, see [0013], [0017], [0027], [0033], [0047], [0049]);
determine, based on the sensor data, the distinct type of environmental variance detected (sensors 60, detecting a moving object, see [0013], [0017], [0027], [0033], [0047], [0049]);
responsive to a determination of the distinct type of environmental variance detected, cause at least one radar-emitting element to provide a radar field (processor turns on the CW radar system 1 in response to receiving object detection signal from sensors 60, see [0013], [0033], [0047], [0049]);
receive, via at least one radar-receiving element, a reflection signal caused by reflection of the radar field off a target within the radar field (see fig. 2, [0047], [0052]);

extract, from the supplemental radar data, a radar feature of the target, the radar
feature comprising at least one of a radar detection feature, a radar reflection feature, a radar motion feature, a radar position feature, or a radar shape feature of the target (see [0004], [0031]-[0032], [0035], [0049]);
augment the sensor data with the radar feature to provide enhanced sensor data (see [0034]-[0035], [0050]); and 
expose the enhanced sensor data to a sensor-based application effective to improve performance of the sensor-based application (see [0031]-[0032], [0034]-[0035], [0047]-[0050]).
	In the same field of endeavor, Rashid discloses an apparatus (10, see fig. 3) comprising: a processor (50, see fig. 3, [0040]); at least one radar sensor comprising at least one radar-emitting element (49, see fig. 3, [0037]); a plurality of sensors (47, 61, see fig. 3, [0037], [0048]); and at least one computer-readable storage medium (see fig. 3, [0040]-[0042], [0046]) comprising instructions that, responsive to execution the computer processor, cause the apparatus to: responsive to the determination of the distinct type of environmental variance detected, provide, via the radar-emitting element, a radar field ([0048]-[0049]), the radar field configured based on the distinct type of sensor that detected the distinct type of environmental variance and the distinct type of environmental variance detected (control unit 50 activates the radar when the accelerator detects a forward motion greater than a speed threshold (~type of environmental variance detected)).

Regarding claim 16 as applied to claim 15, Zemany further discloses wherein the selected sensor comprises an accelerometer, gyroscope, hall effect sensor, magnetometer, temperature sensor, microphone, capacitive sensor, proximity sensor, ambient light sensor, red-green-blue (RGB) image sensor, infrared sensor, or depth sensor (see fig. 2, [0047]).
Regarding claim 17 as applied to claim 15, Zemany further discloses wherein the instructions further cause the processing system to determine, based on the supplemental radar data, an indication of a number of targets, total reflected energy, moving energy, one-dimensional velocity, one-dimensional velocity dispersion, three-dimensional spatial coordinates, or one-dimensional spatial dispersion based on the reflection signal (see [0032]-[0034], [0050]); and the augmenting is based on the indication (see [0032]-[0034], [0050]).
Regarding claim 19 as applied to claim 15, Zemany further discloses wherein the sensor-based application comprises proximity detection, user detection, user tracking, activity detection, facial recognition, breathing detection, or motion signature identification (see [0013], [0030]-[0031], [0050]).
claim 20 as applied to claim 1, Zemany further discloses wherein augmenting the sensor data with the radar feature is effective to enhance the sensor data by:
increasing a positional accuracy of the sensor data;
mitigating a false-positive detection attributed to the sensor data; or
improving a classification precision of the sensor data (see [0013], [0032]-[0035], [0050]).
Claims 3, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zemany 20090303100 in view of Rashid et al 20140035737 (hereinafter Rashid) as applied to claims 1 and 15 above, and further in view of Molchanov et al 20170060254 (hereinafter Molchanov).
Regarding claim 3 as applied to claim 1, the combination of Zemany and Rashid disclose the claimed invention except wherein: the instructions further cause the apparatus to perform, based on the distinct type of sensor or the distinct type of environmental variance detected, a range-Doppler transform, range profile transform, micro-Doppler transform, I/Q transform, or spectrogram transform on the reflection signal; and the determination of the radar feature is further based on the performed transform. In the same field of endeavor, Molchanov discloses an apparatus (multi-sensor system 100, see fig. 1, [0049]) comprising: at least one computer processor (processor 108, see fig. 1, [0049]); at least one radar sensor (radar based system 106, see fig. 1, [0049]); and at least one computer-readable storage medium having instructions stored thereon that, responsive to execution by the computer processor (see fig. 1, [0049], [0119], [0121 ]-[0122]), cause the apparatus to: based on the distinct 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Molchanov with Zemany as modified by Rashid by using radar data to compute for radar Doppler computation as disclosed in Molchanov, for the benefit of determining detecting moving object(s).
Regarding claim 9 as applied to claim 1, Zemany further discloses wherein: the radar-receiving element comprises an antenna (see [0029]); and the instructions further cause the apparatus to receive the reflection signal, via the antenna, using beamforming techniques (see [0029]). However, the combination of Zemany and Rashid do not specifically disclose that the radar receiving element comprises a plurality of antennas. However, in the same field of endeavor, Molchanov discloses an apparatus comprising radar element having a plurality of antennas ([0054]). It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Molchanov with Zemany as modified by Rashid by utilizing multiple antennas in the radar, as disclosed by Molchanov, for the benefit of accurately detecting motion. 
Regarding claim 18 as applied to claim 15, Zemany as modified by Rashid does not specifically disclose wherein: the instructions further cause the processing system to 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Molchanov with Zemany as modified by Rashid by using radar data to compute for radar Doppler computation as disclosed in Molchanov, for the benefit of determining detecting moving object(s).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cuddihy et al 20130053653 discloses a PIR motion sensor that activates or deactivates a radar based on a ppresence or an absence of motion in a designated space, thus saving power and reducing RF signal transmission.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648